Citation Nr: 0335917	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-18 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. Conner, Counsel





INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
December 1942 to July 1945.  He died in June 1987.  The 
appellant is the veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for the cause of the veteran's death.  

The Board notes that in a May 2003 letter, it appears that 
the appellant raised a claim of entitlement to VA nonservice-
connected death pension benefits.  Because this matter has 
not as yet been adjudicated, and inasmuch as it is not 
inextricably intertwined with the issue now before the Board 
on appeal, it is referred to the RO for initial 
consideration.



FINDINGS OF FACT

1.  According to the certificate of death, the veteran died 
in June 1987 from cardiopulmonary arrest due to cor 
pulmonale, and PTB and bronchial asthma.

2.  Service connection was not in effect for any disability 
during the veteran's lifetime. 

3.  A cardiovascular disease, including cor pulmonale, and a 
respiratory disease, including PTB and bronchial asthma, were 
not clinically evident in service or for many years 
thereafter. 

4.  The record contains no indication the veteran's death was 
proximately due to or the result of a service-connected 
disease or injury. 



CONCLUSION OF LAW

A service-connected disability did not cause or  contribute 
substantially or materially to cause the veteran's  death.  
38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.310, 3.312 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
fulfilled its duties to the appellant under the Veterans 
Claims Assistance Act of 2000  (VCAA).  

Under the VCAA, VA has a duty to notify a claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that  evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003);  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In  this case, VA fulfilled its 
notification duties to the appellant in an October 2001 
letter.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  The Board notes that in the October 2001 letter, the 
appellant was advised to submit additional evidence as soon 
as possible, preferably within 60 days, but was notified that 
she had one year to submit such evidence.  Indeed, the RO 
continued to accept evidence beyond the 60-day period.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  In view of the 
foregoing, the Board finds that the notification duties under 
the VCAA have been satisfied.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service department medical 
records are on  file, as are post-service private clinical 
records.  38 U.S.C.A. § 5103A(c) (West 2002); 38  C.F.R. § 
3.159(c)(1)-(3) (2003).  The appellant was given  the 
opportunity to identify or submit additional evidence and has 
done so, but there is no indication of relevant, available, 
outstanding records.  

The Board also finds that a medical opinion is not necessary 
based on the facts of this case.  To request a medical 
opinion on the contended causal relationship at this late 
date would require a clinician to review the record as 
summarized below, which consists of service medical records 
showing that the veteran did not have a cardiovascular or 
respiratory disorder in service and a post-service record 
which is negative for medical findings of cardiovascular or 
respiratory diseases until many years after service.  Under 
these circumstances, any opinion on whether a disability is 
linked to service would obviously be speculative.  Therefore, 
the Board finds that no further development is warranted, to 
include obtaining a medical opinion.  38 U.S.C. § 5103A(d) 
(West 2002).  For all the foregoing  reasons, the Board 
concludes that VA's duties to the appellant have been 
fulfilled.  


I.  Factual Background

The veteran's service medical records are negative for 
pertinent complaints or abnormalities.  Physical examination 
conducted in June 1945 showed a finding of a congenital 
inguinal hernia, but no other defects.  In fact, it was 
determined that the veteran's lungs and cardiovascular system 
were normal.  On the veteran's January 1946 Affidavit for 
Philippine Army Personnel, he indicated that he had incurred 
no wounds or illnesses during service.  

In June 1974, the veteran submitted an application for VA 
benefits, claiming service connection for various "wartime 
ailments," including PTB, malaria, general weakness, and 
malnutrition.  In May 1975, he was advised that his claim had 
been denied on the basis that the evidence failed to show 
that his claimed disabilities were incurred in or aggravated 
by service.  

In January 1978, the veteran requested reopening of his claim 
and submitted a January and March 1977 private X-ray reports 
showing far advanced PTB.  In a February 1978 letter, the RO 
denied the veteran's claim, noting that the evidence did not 
show that his claimed disability was incurred in or 
aggravated during service.  

In June 1986, the veteran again requested reopening of his 
claim.  In support, he submitted a July 1986 medical 
certificate showing that he had been treated for PTB, 
rheumatoid arthritis, hernia, malaria, and weakness due to 
malnutrition.  In an October 1986 letter, the RO denied the 
veteran's claim, noting that the evidence still failed to 
show that his claimed disability was incurred in or 
aggravated during service.  

In June 1987, the veteran died.  The certificate of death 
indicates that the cause of his death was cardiopulmonary 
arrest, due to cor pulmonale, and PTB and bronchial asthma

In March 2000, the appellant submitted an application for VA 
death benefits, claiming entitlement to service connection 
for the cause of the veteran's death.  In support of her 
claim, the appellant submitted various pieces of evidence, 
including July 1975, November 1979, November 1982 and June 
1987 X-ray reports showing PTB.

Also submitted by the appellant was an August 2001 affidavit, 
purportedly from an individual who served with the veteran 
during World War II.  This individual indicated that during 
service, the veteran had been treated for malaria, PTB, 
rheumatism, arthritis, hernia, dizziness, and general 
weakness due to malnutrition.  


II.  Laws and Regulations

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse for death resulting from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 
2002).  Before an award of dependency and indemnity 
compensation may be made, therefore, service connection for 
the cause of the veteran's death must be established.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or  
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  For a  
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or  
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared  
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

Service connection may be granted for disability resulting  
from personal injury suffered or disease contracted in the  
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002);  
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including tuberculosis and 
cardiovascular-renal disease, become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113;  38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material  to the determination 
of a matter, the Secretary shall give  the benefit of the 
doubt to the claimant.  38 U.S.C. § 5107(b)(West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding 
that a claimant need only demonstrate that there is an 
'approximate balance of  positive and negative evidence' in 
order to prevail).


III.  Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that service connection for the cause 
of the veteran's death is not warranted.  

As noted, to establish service connection for the cause of 
the veteran's death, the evidence must show that a service-
connected disability either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. §  
1310; 38 C.F.R. § 3.312.  In this case, the cause of the 
veteran's death, as listed on the June 1987 death 
certificate, was due to cardiopulmonary arrest from cor 
pulmonale, and PTB and bronchial asthma.

Initially, the Board observes that service connection was not 
in effect for any disability during the veteran's lifetime.  
In addition, the record shows that cor pulmonale, PTB, and 
bronchial asthma were not clinically evident during the 
veteran's service, nor is there any indication that cor 
pulmonale, PTB, or bronchial asthma were manifest to a 
compensable degree within the first post-service year.   In 
fact, the Board observes that cor pulmonale, PTB, and 
bronchial asthma were not diagnosed for decades after the 
veteran's separation from service.   

Here, the Board notes that it has considered the lay evidence 
submitted by the appellant to the effect that the veteran had 
tuberculosis during service; however, as the record does not 
establish that the individuals providing this evidence 
possess a recognized degree of medical knowledge, their 
opinions as to medical diagnoses and/or causation are not 
competent or probative. Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

The Board further notes that none of the probative evidence 
of record contains any indication whatsoever that the 
veteran's cor pulmonale, PTB, or bronchial asthma, first 
noted many years after his separation from service, were 
related to such service or any incident occurring therein.

In summary, the record shows that the veteran's cor 
pulmonale, PTB, and bronchial asthma were not present during 
service or for many years thereafter, and the record contains 
no indication of a causal relationship between any of these 
diseases and the veteran's active service or any incident 
therein.  For the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim of 
service  connection for the cause of the veteran's death.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.   See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 




	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



